Co Oo SI DH MH BP WW PPO Ye

NN YN YN NY HY BH

Honorable John C. Coughenour

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON ~
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR19-259JCC

Plaintiff,

Vv. | ACCEPTANCE OF PLEA OF GUILTY,
ADJUDICATION OF GUILT AND

RYAN S. HERNANDEZ, NOTICE OF SENTENCING

Defendant..

- This Court, having considered the Report and Recommendation of the United States

Magistrate Judge, to which there has been no timely objection, and subject to consideration
of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(3), hereby accepts the plea of
guilty of the defendant to the charges contained in the Superseding Information, and the
defendant is adjudged guilty of such offense. All parties shall appear before this Court for

sentencing as directed.

. ¢
IT IS SO ORDERED thi day of J , 2020.
is 7) l ay of January

NEC oe

YAITED STATES DISTRICT JUDGE

RULE 11 PLEA/- 1 UNITED STATES ATTORNEY
RYAN S. HERNANDEZ, CR19-259]CC 700 STEWART STREET, SUITE 5220
, ? _ SEATTLE, WASHINGTON 98101

(206) 553-7970
